Name: Commission Regulation (EEC) No 2034/89 of 6 July 1989 re-establishing the levying of customs duties on household linen of all kinds, knitted or crocheted, products of category 67 (order No 40.0670), garments other than knitted or crocheted, products of category 78 (order No 40.0780), sacks and bags, of a kind used for the packing of goods, products of category 93 (order No 40.0930) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 8 . 7. 89 Official Journal of the European Communities No L 193/21 COMMISSION REGULATION (EEC) No 2034/89 of 6 July 1989 re-establishing the levying of customs duties on household linen of all kinds, knitted or crocheted, products of category 67 (order No 40.0670), garments other than knitted or crocheted, products of category 78 (order No 40.0780), sacks and bags, of a kind used for the packing of goods, products of category 93 (order No 40.0930) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply 40.0670), garments other than knitted or crocheted, products of category 78 (order No 40.0780), sacks and bags, of a kind used for the packing of goods, products of category 93 (order No 40.0930) the relevant ceiling respectively amounts to 81 , 151 and 27 tonnes ; Whereas on 21 June 1989 imports of the products in question into the Community originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 concerning the administration of generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 4259/88 to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and 7 of Annex II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of household linen of all kinds, knitted or crocheted, products of category 67 (order No HAS ADOPTED THIS REGULATION : Article 1 As from 11 July 1989 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category CN code Description 40.0670 67 (tonnes) 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 Knitted or crocheted clothing accessories other than for babies, household linen of all kinds, knitted or crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted blankets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories (') OJ No L 375, 31 . 12 . 1988, p. 83, No L 193/22 Official Journal of the European Communities 8 . 7 . 89 Order No Category CN code Description 40.0670 (cont'd) 40.0780 40.0930 78 (tonnes) 93 (tonnes) 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 630539 00 ex 6305 90 00 6307 10 10 6307 90 10 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 621 1 41 00 621 1 42 90 621 1 43 90 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 Garments, other than knitted or crocheted excluding garments of categories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 26, 27, 29, 68, 72, 76 and 77 Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1989 . For the Commission Cfiristiane SCRIVENER Member of the Commission